DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 19 August 2022 has amended claim 7 to include the allowable subject matter indicated in the previous Office Action.  This, in addition to the Terminal Disclaimer filed, places the application in Condition for Allowance. 
Terminal Disclaimer
The terminal disclaimer filed on 19 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11,316,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 7, 8, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 7: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the generator of claim 7, specifically comprising:
varying the duty for turning on the lower duty-controllable switching elements in accordance with the deviation between the target voltage and the detected value so as to bring the detected value closer to the target voltage, when the detected value of the direct-current terminal voltage output from the converter is less than the target voltage, in the context of the other components in the claim. 
Claims 8 and 12-16 are allowed due to their dependency on claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832